Howell, J.,
dissenting. I am unable to concur in the opinion of the majority of tlie court, that the recording of a tutor’s bond, executed prior to the adoption of the constitution of 1868, preserves the mortgage in favor of the minor.
I findnotliing in sections two, eight and eleven, of act No. 95 of 3869, which authorizes or directs the recording of such bonds, or gives the recording of them such effect. The bonds which are to be recorded are those given by tutors appointed after the passage of the law; and it is a well settled doctrine that we cau not extend the effect of the registry of mortgages or laws providing for registry by implication or inference. It may be a legislative omission, but we can not, I think, supply the omission.
Rehearing refused.